    Case 19-11749         Doc 37     Filed 09/19/19 Entered 09/19/19 23:33:35                Desc Imaged
                                     Certificate of Notice Page 1 of 3
Form dschntc

                                  UNITED STATES BANKRUPTCY COURT
                                        Northern District of Illinois
                                             Eastern Division
                                             219 S Dearborn
                                                7th Floor
                                            Chicago, IL 60604


                                                  Case No.: 19−11749
                                                      Chapter: 13
                                                Judge: Jacqueline P. Cox

In Re:
   Maurice Jones
   18028 Greenview Terrace
   Country Club Hills, IL 60478
Social Security / Individual Taxpayer ID No.:
   xxx−xx−9511
Employer Tax ID / Other nos.:


                            Notice of Denied,Vacated, Waived, or Revoked Discharge



On September 16, 2019 , the Court signed an order:

          Vacating the Discharge
          Denying the Discharge
          Revoking the Discharge
          Approving the Waiver of the Discharge




                                                            FOR THE COURT


Dated: September 17, 2019                                   Jeffrey P. Allsteadt , Clerk
                                                            United States Bankruptcy Court
        Case 19-11749        Doc 37    Filed 09/19/19 Entered 09/19/19 23:33:35             Desc Imaged
                                       Certificate of Notice Page 2 of 3
                                      United States Bankruptcy Court
                                      Northern District of Illinois
In re:                                                                                  Case No. 19-11749-JPC
Maurice Jones                                                                           Chapter 13
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0752-1           User: mgarcia1               Page 1 of 2                   Date Rcvd: Sep 17, 2019
                               Form ID: dschntc             Total Noticed: 31


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Sep 19, 2019.
db             +Maurice Jones,    18028 Greenview Terrace,    Country Club Hills, IL 60478-5166
27777439        Bank of America Home Loans,    PO Box 961291,    Fort Worth, TX 76161-0291
27777441        City of Chicago Dept. of Revenue,     Camera Enforcement Violation,    PO Box 88292,
                 Chicago, IL 60680-1292
27777442       +City of Chicago Parking,    Department of Finance,    P. O. Box 6330,    Chicago, IL 60680-6330
27777444        First Premier,    3820 N. Louise Ave.,    Sioux Falls, SD 57107-0145
27777445       +Heavner, Beyers & Mihlar, LLC,    Attorneys at Law,    111 E Main St., Suite 200,
                 Decatur, IL 62523-1204
27777447       +Illinois Tollway,    PO Box 5544,   Chicago, IL 60680-5491
27777452        Sallie Mae,    Bankruptcy Litigation Unit E3149,    PO Box 9430,    Wilkes Barre, PA 18773-9430
27777454       +Secretary of State,    Attn: Bankruptcy Department,    PO Box 7848,    Madison, WI 53707-7848
27777455        Secretary of State License Renewal,     3701 Winchester Road,    Springfield, IL 62707-9700
27777456        Speedyrapid Cash,    PO Box 480408,    Wichita, KS 67278
27777458       +Title Max Loan,    3950 147th Street,    Midlothian, IL 60445-3454

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
27777436        E-mail/Text: ally@ebn.phinsolutions.com Sep 18 2019 02:49:43        Ally Financial,
                 PO Box 130424,   Roseville, MN 55113-0004
27777437       +E-mail/PDF: EBN_AIS@AMERICANINFOSOURCE.COM Sep 18 2019 02:47:34        American InfoSource,
                 4515 N. Santa Fe Ave.,   Oklahoma City, OK 73118-7901
27777438       +E-mail/Text: Harris@ebn.phinsolutions.com Sep 18 2019 02:53:50        Arnold Scott Harris, P.C.,
                 111 W. Jackson Blvd. Ste. 600,    Chicago, IL 60604-3517
27777440       +E-mail/Text: GenesisFS@ebn.phinsolutions.com Sep 18 2019 02:53:57         Cb Indigo/gf,
                 Po Box 4499,   Beaverton, OR 97076-4499
27777443       +E-mail/PDF: creditonebknotifications@resurgent.com Sep 18 2019 02:47:05         Credit One,
                 Bankrupcty Department,   PO Box 98873,    Las Vegas, NV 89193-8873
27777446        E-mail/Text: rev.bankruptcy@illinois.gov Sep 18 2019 02:51:15
                 Illinois Department of Revenue,    Bankruptcy Section,    PO Box 64338,     Chicago, IL 60664-0338
27958671        E-mail/Text: rev.bankruptcy@illinois.gov Sep 18 2019 02:51:15
                 Illinois Department of Revenue,    Bankruptcy Section, P.O. Box 19035,
                 Springfield, IL 62794-9035
27777448        E-mail/Text: cio.bncmail@irs.gov Sep 18 2019 02:50:21       IRS,    Internal Revenue Service,
                 P.O. Box 7346,   Philadelphia, PA 19101-7346
27937497        E-mail/PDF: resurgentbknotifications@resurgent.com Sep 18 2019 02:47:31         LVNV Funding, LLC,
                 Resurgent Capital Services,    PO Box 10587,    Greenville, SC 29603-0587
27777450       +E-mail/Text: egssupportservices@alorica.com Sep 18 2019 02:51:59
                 NCO Financial Systems, Inc.,    600 Holiday Plaza Drive,    Suite 300,     Matteson, IL 60443-2238
27777449       +E-mail/PDF: pa_dc_claims@navient.com Sep 18 2019 02:47:25        Navient,    PO Box 9500,
                 Wilkes Barre, PA 18773-9500
27953213        E-mail/PDF: pa_dc_claims@navient.com Sep 18 2019 02:47:26        Navient,
                 c/o Navient Solutions, LLC,    PO BOX 9640,    Wilkes-Barre, PA 18773-9640
27818969       +E-mail/Text: JCAP_BNC_Notices@jcap.com Sep 18 2019 02:52:09        Premier Bankcard, Llc,
                 Jefferson Capital Systems LLC Assignee,     Po Box 7999,   Saint Cloud Mn 56302-7999
27897683        E-mail/Text: bnc-quantum@quantum3group.com Sep 18 2019 02:50:59
                 Quantum3 Group LLC as agent for,    GPCC I LLC,    PO Box 788,    Kirkland, WA 98083-0788
27777451       +E-mail/Text: bankruptcy@rentacenter.com Sep 18 2019 02:53:45        Rent a Center,
                 8747 Harlem Ave,   Bridgeview, IL 60455-1905
27777453        E-mail/PDF: pa_dc_claims@navient.com Sep 18 2019 02:47:49        Sallie Mae,    PO Box 9500,
                 Wilkes Barre, PA 18773-9500
27777457        E-mail/PDF: EBN_AIS@AMERICANINFOSOURCE.COM Sep 18 2019 02:47:10        T Mobile Wireless,
                 Attn: Bankruptcy Dept.,    4515 N santa Fe Ave,    Oklahoma City, OK 73118-7901
27806363       +E-mail/PDF: EBN_AIS@AMERICANINFOSOURCE.COM Sep 18 2019 02:47:10        T Mobile/T-Mobile USA Inc,
                 by American InfoSource as agent,    4515 N Santa Fe Ave,    Oklahoma City, OK 73118-7901
27947825       +E-mail/PDF: EBN_AIS@AMERICANINFOSOURCE.COM Sep 18 2019 02:47:10        Verizon,
                 by American InfoSource as agent,    4515 N Santa Fe Ave,    Oklahoma City, OK 73118-7901
                                                                                                TOTAL: 19

           ***** BYPASSED RECIPIENTS *****
NONE.                                                                                          TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.
          Case 19-11749            Doc 37       Filed 09/19/19 Entered 09/19/19 23:33:35                         Desc Imaged
                                                Certificate of Notice Page 3 of 3


District/off: 0752-1                  User: mgarcia1                     Page 2 of 2                          Date Rcvd: Sep 17, 2019
                                      Form ID: dschntc                   Total Noticed: 31


             ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Sep 19, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on September 17, 2019 at the address(es) listed below:
              Amanda J Wiese    on behalf of Creditor    Bank Of America, N.A. bankruptcy@hsbattys.com,
               bk4hsbm@gmail.com;hbm@ecf.courtdrive.com
              David M Siegel    on behalf of Debtor 1 Maurice Jones davidsiegelbk@gmail.com,
               R41057@notify.bestcase.com;johnellmannlaw@gmail.com
              Patrick S Layng    USTPRegion11.ES.ECF@usdoj.gov
              PinJu Chiu     on behalf of Creditor    Bank Of America, N.A. bankruptcy@hsbattys.com,
               bk4hsbm@gmail.com;hbm@ecf.courtdrive.com
              Tom Vaughn     ecf@tvch13.net, ecfchi@gmail.com
                                                                                              TOTAL: 5
